Citation Nr: 1446555	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  13-26 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 2010, for the assignment of a 20 percent rating for evaluation of fracture, healed left clavicle.  

2.  Entitlement to an increased rating in excess of 20 percent for evaluation of fracture, healed left clavicle.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1962 to January 1966.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this claim was subsequently transferred to the RO in St. Petersburg, Florida. 

A review of the Veteran's Virtual VA file revealed VA treatment records from the Gainesville VA Medical Center (VAMC) dated from August 2005 to August 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  An increase in functional impairment due to the service-connected left shoulder disability was manifested on August 19, 2010; a claim for an increased rating was received on August 4, 2010.  

2.  Since August 19, 2010, the Veteran's left A.C. joint deformity manifested as abduction limited to 65 degrees and flexion limited at 60 degrees, at worst, with guarding on movement, stiffness, weakness, incoordination, decreased speed of joint motion, deformity, tenderness, pain at rest, abnormal guarding, and visible bony joint enlargement; the record was negative for ankylosis, flail shoulder, false flail joint or fibrous union of the humerus. 




CONCLUSION OF LAW

1.  Effective August 19, 2010, the criteria for a 30 percent rating, but no higher, for fractured, healed left clavicle have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1-4.10, 4.20, 4.25, 4.27, 4.40, 4.45, 4.71a, 4.118, 5200-5203 (2013), 7801-7804 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence the claimant is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

Regarding his claim for an increased rating, the Veteran was provided notice in an October 2010 letter, which addressed what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2010 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2010 rating decision reflects the initial adjudication of the claim for increased rating after issuance of this letter.  Hence, the October 2010 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, VA examination reports, and statements from the Veteran.  

The Veteran indicated that he had been receiving treatment from VA Outpatient Clinic (VAOPC) in Jacksonville, Florida from August 2010.  The Veteran's claims file includes VA treatment records from the Jacksonville VAOPC as part of the Gainesville VA Medical Center (VAMC) records dated from August 2005 to August 2013. 

Additionally, the Veteran was afforded a VA examination in October 2010, to determine the nature and severity of his fractured, left clavicle disability.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the October 2010 VA examination.  Therefore, the Board finds that and no further examinations are necessary. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Earlier Effective Date

The Veteran seeks an effective date earlier than October 4, 2010, for the assignment of a 20 percent rating for evaluation of fracture, healed left clavicle. 

Specifically as regards to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

An exception to the general rule for increased rating claims applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997). The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

The basic facts in this case are not in dispute.  The Veteran filed a claim for a rating in excess of 10 percent for fractured, healed left clavicle, which the RO received on October 4, 2010.  In December 2010, the RO assigned a 20 percent rating for evaluation of fracture, healed left clavicle effective October 4, 2010, the date that VA received the Veteran's claim.  

However, prior to October 4, 2010, the record contains VA treatment records from the VAMC in Jacksonville, Florida.  According to an August 19, 2010 record, the Veteran suffered from left shoulder pain from previous clavicle injury.  In an August 24, 2010 record, the VA physician ordered a left shoulder or clavicle X-ray to address the Veteran's complaints.  

Based on the above evidence, the Board finds that an effective date of August 19, 2010, for the assignment of a 20 percent rating for evaluation of fracture, healed left clavicle.  Under Diagnostic Code 5201 limitation of motion of the arm at shoulder level warrants a 20 percent rating for both the major and minor arm. Limitation of motion midway between side and shoulder level warrants a 30 percent rating for the major arm and a 20 percent rating for the minor arm.  38 C.F.R. § 4.71a.  The evidence demonstrates that as of August 19, 2010, the Veteran was seeking treatment for left shoulder pain from his previous clavicle injury and it was factually ascertainable that his condition has increased in severity.  Subsequently, an October 2010 VA examination confirmed a worsened fractured, left clavicle disability.  

While the VA did not physically received the August 19, 2010, VA treatment record until August 16, 2013, VA medical records in the constructive possession of VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As these records appear to reflect that the Veteran was suffering from similar symptomatology in August 2010 as he was upon subsequent VA examination in October 2010, the Board finds that the proper effective date is August 19, 2010.  

When viewing all of the evidence in light most favorable to the Veteran, the Board finds that an effective date of August 19, 2010, is warranted for the assignment of the increased rating for evaluation of fracture, healed left clavicle.  

III.  Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




A.  Fractured, Healed Left Clavicle Claim

The Veteran asserts that he is entitled to a higher rating for his fractured, healed left clavicle disability.  His fractured, healed left clavicle disability is currently rated by analogy under the diagnostic codes for limitation of arm movement and an unlisted shoulder disability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27. 

The Veteran is right hand dominant, thus his disability to the left clavicle is rated as a minor extremity.  Limitation of arm motion in the minor extremity that was limited to shoulder level warrants a 20 percent rating.  Such limitation in the minor extremity that was limited midway between the side and shoulder level warrants a 20 percent rating.  Such limitation to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, 5201.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Malunion of the humerus in the major extremity with a moderate deformity warrants 20 percent rating and a marked deformity warrants 30 percent rating.  For impairment of the humerus in the major extremity, infrequent episodes of dislocation and the guarding of movement only at shoulder level warrants a 30 percent rating.  Recurrent episodes of dislocation at the scapulohumeral joint with frequent episodes and guarding of the arm movements warrants a 50 percent rating.  Fibrous union of the humerus warrants a 60 percent rating and nonunion (false flail joint) warrants an 80 percent rating.  A loss of head (flail shoulder) warrants a 70 percent rating.  38 C.F.R. § 4.71a, 5202.

For impairment of the clavicle or scapula of the major extremity, nonunion with loose movement warrants 20 percent rating.  Dislocation of the clavicle or scapula of the major extremity warrants a 20 percent rating.  38 C.F.R. § 4.71a, 5203.

The Veteran's disability also implicates the diagnostic code for ankylosis of the scapulohumeral articulation.  Favorable ankylosis, with abduction to 60 degrees, can able to reach mouth and head in the major extremity warrants a 30 percent rating.  Intermediate ankylosis between favorable and unfavorable in the minor extremity warrants a 40 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5200.

In an October 2010 VA examination, the Veteran indicated that he was right handed.  The VA examination reflected that the Veteran is experiencing a significant amount of chronic daily "intense" clavicle and left shoulder pain.  The Veteran stated that for many years he just dealt with the left clavicle pain, and it would be an intermittent nuisance.  However, he has significant increase in pain intensity, stiffness in the left shoulder, and weakness in the left arm.  The summary of joint symptoms include deformity, giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes several times a week, and inflammation or tenderness.  The examiner did not find evidence of instability, episodes of dislocation or subluxation, effusions, or other symptoms.  The VA examiner noted flare-ups of joint disease that are severe and occur every two to three weeks that lasts for one to two days.  He noted that flare-ups are precipitated by awkward movements, excessive activity, and poor sleeping positions while rest relives the flare-ups.  The Veteran reported functional impairment in difficulty performing household duties and chores.  

Physical examination revealed that no weight-bearing joints are affected, evidence of abnormal weight bearing, loss of bone or part of bone, recurrent shoulder dislocations or inflammatory arthritis.  The VA examiner provided a summary of joint findings as bony joint enlargement, deformity, tenderness, pain at rest, abnormal motion, and guarding of movement.  Flexion movement was limited to 100 degrees with pain beginning at 60 degrees and extension was limited to 110 degrees with pain beginning at 65 degrees.  Internal rotation was limited to 50 degrees with pain at 30 degrees and external rotation was limited to 55 degrees with pain at 30 degrees.  The VA examiner found objective evidence of pain following repetitive motion.  The VA examiner did not find joint ankylosis.  

The VA examiner also references a September 2010 X-ray report which noted no new injury and provided an impression of mild osteoarthritis to the left acromioclavicular (A.C.) joint. 

The VA examiner provided a diagnosis of traumatic arthritis of the left A.C. joint secondary to service-connected fracture of the left clavicle.  The VA examiner also concluded that the Veteran has significantly reduced range of motion in his left shoulder with pain and is limited from performing any task above the shoulder level.  

The Veteran also provided a lay statement in October 2010 where he stated that two portions of the collarbone are painful, including one at the shoulder and the other midway on the collarbone.  The Veteran stated at that as a result "I can only lift about 10 pounds with my left hand/arm.  Also sleeping on my left side is painful."

An October 2010 VA treatment note indicated that the Veteran was treated with subacromial injections of Kenalog and Lidocaine for his left shoulder condition.  The physician noted that the plain films revealed a "shortened and angulated, healed, clavicle fracture."  

In considering the rating schedule for the musculoskeletal system, and considering the Veteran's subjective complaints of shoulder pain, the evidence of record shows that abduction was to 65 degrees and flexion was to 60 degrees.  Other treatment record noted either pain at the end of range of motion or pain during motion with no additional range of motion limitations.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board finds that a 20 percent rating was warranted for his left clavicle disability throughout the course of the appeal based on the range of motion being limited to approximately mid-way to shoulder level.  However, an even higher rating based upon limitation of motion has not been demonstrated as his range of motion has consistently exceeded 25 degrees from the side.  38 C.F.R. § 4.71a, 5201.  

Nevertheless, guarding on movement, instability and associated weakness were found in the October 2010 VA examination. The VA examiners noted that there was a bony joint enlargement, deformity, tenderness, pain at rest, abnormal motion, and guarding of movement in the left shoulder A.C. joint.  Resolving all doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the Veteran's left shoulder disability. This is the highest rating available for limitation of arm motion in the minor extremity. 38 C.F.R. § 4.71a, 5201.

The VA examination conducted during the course of this appeal has been negative for ankylosis and testing has repeatedly found that the Veteran retains left shoulder range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The clinical evidence is also negative for, and the Veteran has not alleged, a flail shoulder, false flail joint or fibrous union of the humerus. 38 U.S.C.A. § 4 .71a, 5200, 5202.  A rating in excess of 30 percent is therefore not warranted.

B.  Extra-schedular Consideration

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's fractured, left clavicle disability at all times pertinent to this appeal.  The Veteran's left clavicle disability manifested as abduction to 65 degrees and flexion to 65 degrees, at worst, with guarding on movement, deformity, tenderness, weakness, abnormal movement, visible enlargement of the bone at the left AC joint and that the left shoulder.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this regard, the Veteran reported that he retired in 2006 because he was eligible by age or duration of work.  Further, the Veteran has only reported functional impairment to include performing household duties and chores.  Therefore, the Board finds that the record does not credibly raise the issue of TDIU, and so no further consideration of the issue is warranted. 

For all the foregoing reasons, the Board finds an initial 30 percent rating for fractured, healed left clavicle is warranted effective August 19, 2010.  The Board has applied the benefit-of-the-doubt doctrine in awarding the initial 30 percent rating, but finds that the preponderance of the evidence is against assignment of a disability rating in excess of 30 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).


ORDER

Subject to the laws and regulations governing monetary awards, entitlement to an earlier effective date of October 19, 2010, for the assignment of a 30 percent rating for evaluation of fracture, healed left clavicle, is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


